Decided March 31, 1944. *Page 606 
The transcript on appeal having been filed herein on August 26, 1943, and thereafter, on November 4, 1943, the bill of exceptions having been stricken therefrom for the reason that it was not served and filed within the time allowed by law; and the respondents having on March 25, 1944, filed their motion to dismiss the appeal herein bearing appellant's admission of service and consent that it might be presented to this court at any time without further notice to appellant; and the appeal brief of appellant disclosing that the appellant's only specifications of error are (1) that the trial court erred in refusing to admit certain evidence, and (2) that the verdict and judgment are contrary to the evidence, neither of which issues can be considered in the absence of the bill of exceptions, it is therefore ordered that the appeal be dismissed.